278 F.2d 871
108 U.S.App.D.C. 37
Ray M. GIDNEY, Comptroller of the Currency, Appellantv.COMMERCIAL STATE BANK OF ROSEVILLE, State Bank of Fraser, Appellees.
No. 15435.
United States Court of Appeals District of Columbia Circuit.
Argued March 25, 1960.Decided May 12, 1960, Petition for Rehearing Denied June 3, 1960.

Mr. John G. Laughlin, Jr., Attorney, Department of Justice, with whom Asst. Atty. Gen. George, C. Doub, Messrs. Oliver Gasch, U.S. Atty., and Samuel D. Slade, Attorney, Department of Justice, were on the brief, for appellant.  Mr. Carl W. Belcher, Asst. U.S. Atty., also entered an appearance for appellant.
Mr. N. Barr Miller, Washington, D.C., with whom , messrs.  J. Marvin Haynes and Joseph H. Sheppard, Washington, D.C., were on the brief, for appellees.
Before EDGERTON, WILBUR K. MILLER, and BURGER, Circuit Judges.
PER CURIAM.


1
We agree in general with the opinion of Judge Youngdahl in the District Court.  Commercial State Bank of Roseville v. Gidney, 174 F.Supp. 770.  The appealed judgment is therefore


2
Affirmed.